Citation Nr: 0027467	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  99-11 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for right leg disorder, 
to include whether the new and material standard applies to 
the claim.


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from April 1964 to November 
1965.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision, in 
which the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for PTSD and held that the appellant failed to submit new and 
material evidence to reopen a claim for service connection 
for right leg disorder.  For reasons set forth in the 
decision below, the Board finds that the appellant had 
initiated an appeal from the initial RO denial of service 
connection for right leg disorder.  Accordingly, the Board 
has rephrased the issues listed on the title page to better 
reflect the claims on appeal.


FINDINGS OF FACT

1.  There is no competent medical evidence of record that the 
appellant currently manifests PTSD.

2.  The appellant's claim of entitlement to service 
connection for PTSD is not plausible.

3.  In October 1993, the RO received a timely Notice of 
Disagreement (NOD) with respect to its May 1993 rating 
decision which initially denied service connection for right 
leg disorder.


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well 
grounded, and there is no further statutory duty to assist 
the appellant in the completion of his application.  
38 U.S.C.A. §§ 5103(a), 5107(a) (West 1991).

2.  The RO's May 1993 rating decision, which denied service 
connection for right leg disorder, is not final as the RO 
received a timely filed NOD in October 1993.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.201 (1999); Gallegos v. 
Gober, No. 99-106 (Aug. 11, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection - PTSD

The appellant contends that he manifests PTSD as a result of 
his exposure to non- combat stressors in service.  In making 
a claim for service connection, he has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, he must present 
a claim which is not inherently implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).

A well grounded claim for PTSD requires: (1) medical evidence 
of a current diagnosis of PTSD; (ii) lay evidence (presumed 
to be credible for these purposes) of an in- service 
stressor; and (iii) medical evidence of a nexus between 
service and the current PTSD.  See Falk v. West, 12 Vet.App. 
402, 404 (1999); Samuels v. West, 11 Vet.App. 433, 435 
(1998).  Absent evidence of a current diagnosis of PTSD, a 
claim cannot be well grounded.  See Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992) (absent "proof of a present 
disability there can be no valid claim").

After thorough review of the claims folder, the Board fails 
to find any competent medical evidence of record of a current 
diagnosis of PTSD.  In fact, there is no evidence which even 
reflects that a PTSD diagnosis has been considered.  Rather, 
the appellant's service medical records reflect a diagnosis 
of "emotionally unstable" and his private and VA clinical 
records only reflect diagnoses such as paranoid schizophrenia 
and personality disorders.  In this case, the only evidence 
in support of the claim consists of the appellant's own self- 
diagnosis.  As a lay person, he is deemed competent to speak 
to symptoms or manifestations of his claimed disability, but 
he is "not capable of opining on matters requiring medical 
knowledge, such as the condition causing or aggravating the 
symptoms."  Routen v. Brown, 10 Vet.App. 183, 186 (1997), 
aff.d, 142 F.3d. 1434 (Fed.Cir. 1998).  See also Hicks v. 
West, 12 Vet.App. 86, 89 (1998) (lay assertions of chest pain 
are insufficient to establish the existence of a current 
heart condition); Sanchez-Benitez v. West, 13 Vet.App. 282, 
285 (1999) (lay assertions of neck pain are insufficient to 
establish the existence of a current neck disability).

Inasmuch as the appellant has failed to meet his initial 
burden of submitting medical evidence of a current PTSD 
diagnosis, the Board must deny the claim as not well 
grounded.  See Brammer, 3 Vet.App. at 225; Falk, 12 Vet.App. 
at 404.  See also Edenfield v. Brown, 8 Vet.App. 384 (1996) 
(en banc) (disallowance of a claim as not well grounded 
amounts to a disallowance of the claim on the merits based on 
insufficiency of evidence).

The United States Court of Appeals for Veterans Claims has 
held that, absent the submission and establishment of a well 
grounded claim, VA cannot undertake to assist a claimant in 
developing facts pertinent to his/her claim.  Morton v. West, 
12 Vet.App. 477, 486 (1999).  See Epps v. Gober, 126 F.3d 
1464, 1467 (Fed.Cir. 1997), cert denied, ____ U.S. ____,118 
S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his or her application.  See 
Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application for service connection.  In this 
respect, the RO has issued a Statement of the Case (SOC), 
dated in March 1999, which informed the appellant that, 
"[i]n the evidence available for review, there is no 
confirmed diagnosis of post- traumatic stress disorder which 
would permit a finding of service connection."  He has not 
alleged, and the record does not show, that there are any 
additional sources of relevant information which may be 
obtained concerning the present claim.  Accordingly, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been met.  See generally Wood v. Derwinski, 
1 Vet.App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).

II.  Service connection - right leg disorder

The appellant contends that he manifests a right leg 
disability which was incurred or aggravated during active 
service.  Initially, the Board notes that the appellant 
originally filed a claim for service connection in November 
1992.  The RO initially denied the claim on a de novo basis 
in May 1993.  The Ro informed the veteran of this action by a 
letter dated September 9, 1993, and transferred the veteran's 
claims folder to the Board for a decision concerning other 
matters.

In October 1993, the RO received correspondence from Member 
of Congress which included a document signed by the veteran, 
dated September 23, 1993, which indicated that he had a 
"problem" with his "service connected disability benefits 
for a right leg condition."  The RO responded to this Member 
of Congress and forwarded the documents to the Board in 
October 1993.  The Board also responded to the Member of 
Congress in November 1993.  It is not entirely clear from the 
record, however, it appears that these documents were not 
associated with the veteran's claims folder until 1996, as 
during the period in question the claims folder had been at 
the Board for appellate review of unrelated claims.  

In January 1998, the RO applied the new and material standard 
to the claim by indicating that the appellant did not appeal 
the May 1993 decision.  The appellant timely appealed the 
January 1998 decision.  38 C.F.R. § 20.302 (1999).

Within the VA regulatory system, the Board is the sole 
arbiter of decisions concerning its jurisdiction, see 
38 C.F.R. § 20.101(c) (1999), and has the obligation to make 
an independent determination of its jurisdiction irregardless 
of jurisdictional findings made by the RO.  Rowell v. 
Principi, 4 Vet.App. 9, 15 (1993); Barnett v. Brown, 8 
Vet.App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  
Upon review of the filing received by the RO in October 1993, 
the Board is of the opinion that the appellant timely filed 
an NOD with his initial denial of service connection for 
right leg disorder.  38 U.S.C.A. § 7105(b) (West 1991); 
38 C.F.R. § 20.201 (1999) (an NOD must be filed by the 
appellant or an authorized agent at the agency of original 
jurisdiction within one year from the date of mailing of the 
initial determination).  See also Gallegos v. Gober, No. 99-
106 (Aug. 11, 2000) (an NOD need only consist of a writing 
which expresses disagreement with an RO decision).

In view of the above, the Board must remand the claim to the 
RO to ensure procedural due process to the appellant.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).

ORDER

Service connection for PTSD is denied.

The RO's May 1993 rating decision, which denied service 
connection for right leg disorder, is not final.  To this 
extent only, the appeal is granted.


REMAND

For the reasons cited above, the Board is of the opinion that 
the issue of entitlement to service connection for right leg 
disorder must be remanded to the RO for consideration of the 
claim on a de novo basis.  In the event the claim is denied, 
the RO should issue a Supplemental Statement of the Case 
(SSOC) and provide the appellant and his attorney the 
opportunity to respond thereto.  See Bernard, 4 Vet.App. 384 
(1993).

Accordingly, this case is REMANDED for the following action:

1.  The RO should readjudicate the claim for 
service connection for a right leg disorder on a 
de novo basis with consideration of all the 
evidence of record.  

2.  If the claim remains denied, the RO should 
furnish the appellant and his attorney with an 
SSOC that includes the pertinent laws and 
regulations as well as the Reasons and Bases for 
denial of his claim.  The appellant and his 
attorney should also be afforded the opportunity 
to respond to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


